Citation Nr: 1512111	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE
 
1.  Entitlement to an increased rating for left knee arthritis with patellofemoral syndrome, evaluated as 20 percent disabling since April 2, 2012.
 
2.  Entitlement to a total rating based on unemployability due to service-connected disability.
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1976 to June 1996.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi that reduced the 50 percent rating for the service connected left knee disorder to 10 percent, effective August 1, 2008.  By rating action dated in July 2012, the 10 percent rating for left knee posttraumatic arthritis with patellofemoral syndrome was increased to 20 percent, effective April 2, 2012.
 
In February 2013, the Board denied a challenge to the propriety of the reduction from 50 to 10 percent for left knee posttraumatic arthritis with patellofemoral syndrome effective August 1, 2008.  As no appeal was filed to the Board's decision, that decision is final and the matter is no longer for appellate consideration.  38 U.S.C.A. § 7104 (West 2014).

In February 2013, the issues of entitlement to an evaluation in excess of 10 percent for left knee posttraumatic arthritis with patellofemoral syndrome between August 1 2008 and April 1, 2012, and entitlement to a rating in excess of 20 percent for left knee disability since April 2, 2012, were remanded for further development.
 
By decision in April 2014, the Board denied entitlement to an evaluation in excess of 10 percent for left knee posttraumatic arthritis with patellofemoral syndrome from August 1, 2008 to April 1, 2012.  This matter is no longer for appellate consideration.  Id.  The issue of entitlement to a rating in excess of 20 percent for left knee disability since April 2, 2012 was again remanded for further development.
 
In April 2013 correspondence the Veteran raised the issue of entitlement to service connection for left arm and lower back disorders to include secondary to a left knee disorder.  These issues, however, are not currently certified or developed for appellate review.  Hence, they are referred to the RO for appropriate clarification and consideration.
 
The issue of entitlement to a total disability evaluation based on individual unemployability is REMANDED to the RO.  VA will notify the Veteran if further action is required. 
 
FINDINGS OF FACT
 
1.  An April 2, 2012 VA examination showed that left knee flexion was limited to 40 degrees, and left knee extension was limited to 15 degrees

2.  A May 15, 2014 VA examination revealed that even when considering the impact of pain the Veteran has full left knee extension to zero degrees, and flexion to 105 degrees.


CONCLUSIONS OF LAW
 
1.  The criteria for a 10 percent evaluation for a limitation of left knee flexion due to post traumatic arthritis with patellofemoral syndrome were met between April 2, 2012 and May 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

2.  The criteria for a separate 20 percent evaluation for a limitation of left knee extension due to post traumatic arthritis with patellofemoral syndrome were met between April 2, 2012 and May 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).
  
3.  The criteria for an evaluation in excess of a single 20 percent for left knee post traumatic arthritis with patellofemoral syndrome are not met since May 15, 2014.   38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.
  


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing the Veteran an appropriate application or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim.  There is no evidence of any VA error in notifying  the Veteran that reasonably affects the fairness of this adjudication.  

The Board further finds that the duty to assist has been fulfilled.  VA has secured all available and identified records and the appellant has been afforded examinations to determine the nature and extent of his left knee disorder since April 2, 2012.  As such, the claim of entitlement to an evaluation in excess of 20 percent for left knee posttraumatic arthritis with patellofemoral syndrome since April 2, 2012 is ready to be considered on the merits.

The Veteran asserts that symptoms associated with his service-connected left knee disorder are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In a statement received in April 2013, he maintains that the left knee gives away, locks and pops out of joint causing him to fall, and that he has to use a knee brace for support.  He contends that the knee swells when he walks or stands for even short periods, and that he has to use a cane.  The appellant said that he took medication when the pain became unbearable and that he used heat therapy daily to help ease pain.  
 

Pertinent law and regulations
 
Historically, service connection was established for left knee patellofemoral syndrome by rating action dated in November 1996.  A 20 percent disability evaluation was assigned effective April  2, 2012.
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4).  The Board attempts to determine the extent to which the Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based as far as practicable, on average impairment of earning capacity in civil occupations 38 U.S.C.A.§ 1155, 38 C.F.R. §§ 4.1, 4.10 (2014).
 
Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).
 
The normal range of knee motion is from 0 to 140 degrees. See 38 C F R § 4 71a, Plate II (2014).  Limitation of motion of the knee is evaluated under 38 C F R § 4.71a, Diagnostic Codes 5260 and 5261.
 
When flexion of the knee is limited to 30 degrees a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
When leg extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When leg extension is limited to 20 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
When evaluating musculoskeletal disabilities VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2014), DeLuca v Brown, 8 Vet App 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.   Johnson v Brown, 9 Vet.App. 7 (1996).
 
Factual Background
 
The Veteran was afforded a VA knee and lower leg examination on April 2, 2012.  He stated that the knee was most bothersome at night and that he had to work out joint stiffness when awoke.  The appellant related that the joint gave way one to two times per day which sometimes caused him to fall.  He denied knee locking.  He reported having little endurance and occasional effusions.  He stated that he had daily pain which had gotten worse lately.  Medication reportedly provided some relief.  The appellant stated that he had been told by his doctor that his only option was a total knee replacement in the future.  He reported flare-ups of pain with movement and/or standing sometimes lasted 24 hours.  
 
On examination the Veteran was using an old knee brace and cane.  Range of motion  studies revealed that left knee flexion was limited to 40 degrees with pain reported at 10 degrees.  Extension was to 15 degrees with pain reported at 5 degrees.  The Veteran had no additional limitation of knee motion on repetitive testing.  The examiner indicated that there was functional impairment of the knee and lower leg that included less movement than normal, weakened movement, pain on movement, atrophy of disuse, and interference with sitting, standing and weight bearing.  Tenderness to palpation was palpated along the joint line.  Left knee strength was 4/5.  It was reported that instability testing was unable to be performed.  The examiner found that the appellant did not have demonstrate recurrent patellar subluxation.  A left knee X-ray showed a questionable tear in the posterior horn of the medial meniscus, and degenerative changes with cartilage thinness in all three knee compartments.  There was no deformity or bone edema.  Following the examination, the diagnoses were left knee tendonitis, left knee traumatic arthropathy, and left knee meniscal derangement.  With respect to the impact on the Veteran's ability to work, the examiner opined that the marked limited range of left knee motion demonstrated on examination would make gaining and maintaining substantial employment impossible. 
 
VA outpatient clinic notes between 2012 and 2014 show that Veteran was primarily followed for uncontrolled type II diabetes mellitus, but he did refer to left knee pain.  In April 2013, it was reported that the appellant worked part time as a truck driver hauling hazardous waste twice a week.  The appellant though that he might have to stop driving if he had to start taking insulin.  It was noted that he had gotten two new knee braces but continued to have knee pain and wanted an appointment with Jackson orthopedics.  It was reported that the left knee was stiff and painful on range of motion with positive crepitus, and that he resisted performing flexion and extension.
 
The Veteran underwent a VA compensation examination of his left knee in May 2014.  He denied ever having any knee surgery.  He reported that his left knee was "popping out," and that he had pain primarily along the anterior joint line and in the left patella.  The left knee reportedly swelled intermittently, and was stiff in the mornings or after prolonged immobility.  The appellant alleged that at times the left knee gave way, locked, felt hot, and showed redness.  The Veteran stated that flare-ups impacted the function of the left knee and lower leg and indicated that their duration could be "24/7."  The appellant said that his left knee pain was worse with cloudy, wet and cold weather; prolonged walking and weight bearing.  The pain would recede to some degree with rest, ice, cold/hot water/heat wrap, massage, physical therapy, liniment and medication.  Celebrex reportedly helped somewhat, as did Lortab about twice a month.
 
On examination, left knee flexion was to 105 degrees with pain reported at 105 degrees.  Extension was to zero degrees with no evidence of painful motion.  The Veteran was able to perform repetitive testing without significant limitation in range of motion of the knee and lower leg.  Functional loss of the knee and lower leg included less movement than normal, pain on movement, and disturbance of locomotion.  There was tenderness to palpation of the joint line.  Left knee strength was 5/5.  Testing for anterior and posterior instability revealed normal findings.  There was no recurrent patellar subluxation.  Both knees showed three to four millimeters of lateral ligament movement with medial stress on the joint (lateral slight movement).  As this movement was less than five millimeters this finding was judged to represent a normal finding.  The examiner opined that there was a questionable posterior horn medial meniscus tear and that the Veteran had slight knock-knee bilaterally.  The examiner opined that the appellant's limping gait seemed to favor the right knee more than the left with variable side limping that suggested some falsification.
 
Significantly, the examiner specifically opined that the Veteran did not have a meniscal disorder.  An April 2013 radiograph of the left knee disclosed medial compartment joint space narrowing with osteophyte development and a small osteophyte of the left femoral compartment.  The impression was mild medial and patellofemoral compartment arthritis.  The Veteran reported that he usually used a cane when he was up and about and stated that he had fallen when he had used it.  He related that he did not use a cane all the time but knee braces helped.  
 
When addressing whether there were any pertinent physical findings, complications, conditions, signs and/or symptoms related to the knee, the examiner stated that the appellant reported very extreme complaints of severe pain with any palpation of the joints regardless whether the palpation was very light or very firm.  The Veteran reportedly resisted any knee movement with thigh muscle contraction which falsely limited the range of motion to the described degree.  Notably, when the Veteran was distracted he demonstrated a markedly increased range of motion.  The examiner related that the pain the Veteran complained of during examination was "NOT" seen before or after examination even with knee flexion when sitting.  The knees were able to flex without pain despite his complaint of severe knee pain with even minimal flexion during evaluation.  The examiner stated that the onset of pain with flexion was "NOT" found when he was walking or sitting with the knees flexed and that this was "clearly falsification."  The examiner opined that the appellant's "complaint of pain with flexion of the knees is NOT believable." 
 
Following examination, the diagnoses were left knee strain, left knee chondromalacia, and left patellar tendonitis.  It was opined that the appellant's left knee/lower leg did not impact his ability to work.  The examiner noted that the Veteran stated he had stopped working his part-time driving truck (18 wheeler) the previous month because his nonservice connected diabetes had gotten so bad, and because using the clutch was problematic with the left knee.  The Veteran related that he had not really tried to get other work but thought that he might be able to teach vocational education although he felt his patience might not be good enough.  The appellant said that he would need to go back to finish college.  The examiner opined that the appellant would be able to perform a predominantly sedentary job despite his knees.
 
The examiner further commented that when observing the clear falsification of the examination by the claimant, he could not find any weakness, excess fatigability or incoordination, and that the DeLuca provisions could not be clearly delineated during a flare up.  The examiner stated that he was unable to estimate any additional loss of range of motion, lack of endurance, joint function, and amount of pain in functional capacity during a flare up without resorting to mere speculation, but that there was objective evidence of fatigue, weakness, lack of endurance, lack of coordination and that pain on repeated use did not additionally limit joint function and did not limit functional ability during any portion of the examination. 
 
Legal Analysis

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint provided there is a compensable limitation in each plane of movement. VAOPGCPREC 9-2004 (September, 2004).  Given this holding, and the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) concerning staged ratings, the Board finds staged ratings to be in order in this case.

Specifically, the April 2, 2012 VA examination showed that flexion was limited to 40 degrees, and extension was limited to 15 degrees.  Given these findings a 10 percent rating was warranted based on a limitation of flexion from April 2, 2012, and a 20 percent rating was warranted based on a limitation of extension from that date as well.  Higher ratings were not warranted in either plane given that a 20 percent rating under Diagnostic Code 5260 requires flexion to be limited to 30 degrees, and a 30 percent rating requires that extension be limited to 20 degrees under Diagnostic Code 5261.   38 C.F.R. § 4.71a.

Significantly, however, effective May 15, 2014 no more than a single 10 percent rating is warranted for left knee arthritis.  In this regard, given that extension was full to zero degrees a noncompensable rating is in order under Diagnostic Code 5261.  Likewise, given that flexion was to 105 degrees, a noncompensable rating was in order under Diagnostic Code 5260.  Notably, however, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), holds that a compensable evaluation under 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 based on painful motion is in order where arthritis is established by x-ray findings even though no compensable limitation of motion of the affected joint is demonstrated.  Hence, the Board finds that the evidence points to the assignment of no more than a single 10 percent rating from May 15, 2014.  Given that the appellant has already been assigned a rating far greater than that supported by the evidence since the May 15, 2014 VA examination, it follows that entitlement to an increased rating is not warranted from that date. 
 
In reaching this decision the Board acknowledges that the Veteran has complained of some left knee giving way and locking.  He reports needing to use a cane and knee braces to support the knee.  However, testing exercises performed on examination disclosed no ratable ligamentous laxity and stability was within the normal range.  The Veteran has no recurrent subluxation.  Under the circumstances, Diagnostic Code 5257 is unavailing of a separate and/or compensable rating for the left knee based on a finding of instability.
 
The Board has considered whether a higher disability evaluation may be awarded based on any other potentially applicable diagnostic codes pertaining to the knees.  However, the evidence demonstrates no ankylosis, malunion or nonunion of the tibia and fibula of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 (2014).  Therefore, entitlement to a higher evaluation under those Diagnostic Codes is not warranted.
 
In assessing the level of severity of the service-connected left knee disability over the course of the appeal, the Board has considered functional impairment due to pain, and painful motion and any incoordination, weakness, flare-ups of pan, and lack of endurance which have been cited by the Veteran.  See DeLuca v. Brown, 8 Vet.App. 204 -207 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2014).  The Board finds in this case, however, that the assigned evaluations discussed above adequately contemplate the degree of functional loss associated with the left knee.  The Veteran indicates that medication and other treatment modalities alleviate symptoms.  Although the knee appeared to be more symptomatic in 2012, the findings were still in keeping with the disability ratings as assigned above.  Indeed, the VA evaluation in 2014 reflects that the appellant retains substantial range of left knee motion and has no other untoward symptomatology in this regard.  

The Board acknowledges that in April 2, 2012 a VA examiner opined that marked limited range of motion of the left knee demonstrated on examination would make gaining and maintaining substantial employment impossible.  However, VA outpatient records dated between 2012 and 2014 show that he still worked as a part-time 18-wheeler truck driver.  On VA examination in 2014, it was reported that he had quit primarily due to type II diabetes.  Moreover, it is very significant that when examined by VA in May 2014, it was the examiner's strong impression was that the appellant was falsifying his symptoms in an attempt to manipulate the evidence to make his symptoms appear much worse than they actually were.  The examiner cited clear examples of the physical inconsistencies in the finding as cited above.  As such, the Board finds that the symptoms associated with the left knee are contemplated by the disability evaluations assigned above.

The Board has considered whether referral for extraschedular consideration is warranted under 38 C F R § 3 321 but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the scheduler evaluation for the service connected left knee is inadequate.  See Thun v Peake, 22 Vet.App 111, 115 (2008).  The evidence reflects that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.  Thun.  

 

ORDER
 
Entitlement to a 10 percent rating based on a limitation of left knee flexion from April 2, 2012 to May 14, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate 20 percent rating based on a limitation of left knee extension from April 2, 2012 to May 14, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent from May 15, 2014 for left knee arthritis with patellofemoral syndrome is denied.

 
REMAND
 
At the April 2012 VA examination the examiner opined that a marked limitation of left knee motion would make gaining and maintaining substantial employment impossible.  Moreover, the appellant maintains that symptoms associated with his left knee disorder and other service connected disorders prevents employment.  

At the VA examination in May 2014, the Veteran stated that he had stopped working for reasons that included the left knee.  The appellant suffers from other service-connected disorders which might combine with the left knee to render him unemployable.  He also suffers from such nonservice connected disorders as diabetes mellitus.  In any event, the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability, to include on an extraschedular basis, has been raised by the record.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is "part of" and not separate from a claim of entitlement to an increased rating.  Id at 453.  While the issue of entitlement to individual unemployability benefits, to include on an extraschedular basis, has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice.
 
Accordingly, the case is REMANDED for the following actions:
 
After taking any further development deemed appropriate, the AOJ must adjudicate the issue of entitlement to a total rating based on unemployability due to service-connected disabilities to specifically include whether an extraschedular award based on individual unemployability is in order.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


